Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 19, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 3, 11, 19, and 27, the claims recite, “wherein the one or more parity packets are transmitted/received together with the plurality of data packets.”  This claim is not clear since the independent claims which these claims are dependent on recite transmitting the one or more parity packets without transmitting the plurality of data packets.  It’s not clear how it can be both ways.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 9, 10, 17, 18, 21, 25, 26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,131,049 B2 to Kim et al (herein Kim).
Referring to claims 1, 9, 17, and 25, Kim discloses a method of wireless communication at a first wireless device (Kim also discloses the corresponding decoding claim limitations), comprising:      encoding a plurality of data packets to generate one or more parity packets (column 2, lines 38-48);      transmitting, to a second wireless device, the plurality of data packets (column 2, lines 38-48); and      transmitting, to the second wireless device, the one or more parity packets for recovering one or more transmitted data packets not correctly decoded without retransmitting the one or more transmitted data packets (column 2, lines 38-48, describes FIR which transmits only parity bits instead of the initially transmitted packet data).
Referring to claims 2, 10, 18, and 26, Kim discloses wherein the one or more parity packets are transmitted independent of receiving, from the second wireless device, information indicating that the one or more transmitted data packets was not correctly decoded (column 2, lines 38-48, this is a function of FIR as it incrementally sends parity packet data independent of the initial transmitted data).
Referring to claims 21 and 29, Kim discloses reordering the plurality of data packets based on the recovered one or more data packets; and sending the reordered .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 15, 16, 23, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2016/0036618 A1 to Einhaus et al (herein Einhaus).
Referring to claims 7, 15, 23, and 30, Kim substantially discloses the limitations of claims 1, 9, 17, and 25, however, does not explicitly disclose wherein each of the plurality of data packets have a unified code block size for different modulation and coding schemes.  Kim does disclose a 4th
Referring to claims 8, 16, and 24, Kim substantially discloses the limitations of claim 1, 9, 17, and 25, however, does not explicitly disclose wherein the plurality of transmitted data packets are encoded according to a coding scheme that is configured based on a radio resource control (RRC) message.  Kim does disclose a 4th generation mobile communication system is proposed (column 1, lines 40-43) which is well known to be LTE.  In an analogous art, Einhaus discloses an LTE communication system where an indication of the modulation and coding scheme (MCS) used is carried out by RRC messages (paragraph [0145]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the MCS within RRC messages taught by Einhaus within Kim in order to communicate control information effectively.
Allowable Subject Matter
Claims 4-6, 12-14, 20, 22, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112